Conviction is for theft of an automobile over the value of $50. The punishment is four years' confinement in the penitentiary.
No bills of exception are found in the record, nor is it accompanied by a statement of the facts proven upon the trial. The only exception of any kind is one addressed to a clause of the charge, based upon the assertion that the evidence failed to authorize such instruction. Manifestly without the evidence before us this objection to the charge can not be appraised.
The judgment is affirmed.
Affirmed.